Case 1:21-cv-00188-PLM-PJG ECF No. 25, PageID.78 Filed 09/01/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ANTWAN WILLIAMS BACON,

        Plaintiff,
                                                    Case No. 1:21-cv-188
 v.
                                                    HONORABLE PAUL L. MALONEY
 MIDWESTERN PET FOOD INC., et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff filed his lawsuit on January 28, 2021, in the Eastern District of Michigan. On

February 26, 2021, the matter was transferred to this district under 28 U.S.C. § 1406(a).

Defendants filed a motion for summary judgment. The matter was referred to the Magistrate

Judge, who construed the motion as a motion to dismiss, issued a Report and Recommendation on

August 9, 2021, recommending that this Court grant the motion and enter judgment. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 19) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
Case 1:21-cv-00188-PLM-PJG ECF No. 25, PageID.79 Filed 09/01/21 Page 2 of 2




114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: September 1, 2021                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
